Title: From Thomas Jefferson to James Monroe, 8 April 1821
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Apr. 8. 21.
Our University asks a kind attention from you. you doubtless know that our legislature constituted the debt due to them from the US. into a literary fund, for the purposes of education, & that on this fund the University is established, and dependant. at their late session they authorised the Literary board to advance to the University 60,000.D. of the monies still to be recieved from the US.  I am told that the liquidation of that account has proceeded so far as to shew that that amount may be safely paid as admitted to be due. our request is for as speedy a payment of that sum to our Literary board as circumstances and forms admit. we are now at the end of our building funds, and unless we can recieve this money very speedily, we must discharge all our workmen, who having come from different parts of the Union, could not be re-assembled this season. that sum exactly enables us to compleat the whole of the buildings, it is therefore to expedite only what is in itself just that we ask your friendly attention to this important interest of our institution to whom a delay would be as ruinous as a denial. Accept the assurance of my constant affection and consideration.Th: Jefferson